Case 2:20-cv-13134-LVP-RSW ECF No. 36-24, PageID.2734 Filed 12/02/20 Page 1 of 5




                      Exhibit 24
Case 2:20-cv-13134-LVP-RSW ECF No. 36-24, PageID.2735 Filed 12/02/20 Page 2 of 5



                      AFFIDA\TIT OF MELANIE GRTIIID


 MELANIE GRUND, BEING OF F'ULL AGE, ON FIER OATH, DEPOSES AND
 SAYS:
    1.    I am overthe age of2land ifswom       as awitness,   I am competenttotesti$,

          about the matters set forth herein, based upon personal knowledge, except

          where the matter is indicated to be based on information and belief.

    2.    I am aregistered voter in Berkley, Michigan.
    .,
    J.    In the evening ofNovember 3, 2020,I saw a social media post statingthat

          sixty Democratic challengers were needed at the TCF Center while

          absentee ballots were being counted, because sixty Republican challengers

          had arrived. I wasn't available that night.

    4.    On the morning of November 4, 2020,I saw another social media post

          seeking more Democratic challengers at TCF Center and instructing

          people to email Mike at2020 Victory, which       I did around 8:00 a.m. I was

          told that if I could be there at 9:00 a.m. I could go through the credentialing

          process.

    5.    I arrived at 9 a.m. and was trained as a Democratic challenger upon arrival.

          I   went through a COVID screening and then received a packet of

          instructions about what was not allowed at the tables. I was trained on the

          packet and then received credentials. Our role was to make sure that
Case 2:20-cv-13134-LVP-RSW ECF No. 36-24, PageID.2736 Filed 12/02/20 Page 3 of 5




          challengers were proper, mitigate any intimidation, and protect the

          workers. We were instructed not to get involved in the counting unless

          warranted, not to talk to the people counting, ffid to make sure that we had

          grounds for any challenges we may      bring. We were instructed to wear

          masks and stay six feet apart.

    6.    After I was trained, I was required to sign in with my affiliation and the

          time of my arrival before entering the counting room.

    7.    I felt like the Democratic challengers did a goodjob of staying in our lanes.

          There were two of us in a row, and we monitored three tables at atime.

          On the other hand, we were swarmed by groups of Republican challengers

          multiple times. There were enough of them there to surround us.        I felt
          outnumbered.

    B.    The tables all had monitors, which were on the same corner at every table.

          The tables were set up in a square so that anyone could look at any time to

          see what the person scanning the ballots was   doing. Because of this, there

          was no need for any challenger to get close enough to an election worker

          to look over thek shoulders, but Republican challengers got very close to

          them and did so multiple times.

    9.    The Republican challengers were very focused on the problem ballot box.

          They kept asking how the box was getting the middle of the room and
Case 2:20-cv-13134-LVP-RSW ECF No. 36-24, PageID.2737 Filed 12/02/20 Page 4 of 5



           would comment that they didn't know whether the ballots were being

           changed by the election workers.

     10.   Things got really ugly in the room during the day, and the Republican

           challengers became more and more aggressive.           At   one point, an election

           worker at rny table picked up a ballot. The election worker had not even

           opened the envelope the ballot was in, and a Republican challenger said,

           "I   challenge that ballot."   I incredulously remarked that the ballot   had not

           even been opened yet. The Republican challenger waited for the ballot to

           be opened, and then reiterated,        "I   challenge that ballot." She did not

           articulate a basis for her challenge, and none of the challenges ever

           amounted to anything.

     11.   Around I p.m., I watched a Republican challenger supervisor tell a group

           of challengers to "be super aggressive but professiorral." If the election

           workers would lean over to get a personal item from their bag, like a

           chapstick or something similar, the Republican challengers accused them

           of taking things out of their bags to somehow tamper with the ballots.

     12.   By 5:30 p.n., the military ballots were being counted. We had been told

           that the Republican challengers had been instructed to challenge all of the

           military ballots on the basis of pending litigation. We were asked to say
Case 2:20-cv-13134-LVP-RSW ECF No. 36-24, PageID.2738 Filed 12/02/20 Page 5 of 5



          "I object to the challenge. There is no basis for a challenge to all of the
          ballots. I want to see all of the votes counted."

     13. I noticed that I did not observe any Republican challengers who were
          Black, Hispanic, or otherwise people of color. In contrast, the election

          workers were predominantly Black.           I   am Caucasian, ffid        I   feel that the

          entire experience was a tangible, illustrative extrmple of my privilege

          because   I did not react the same way to the Republican challengers as the

          people who were counting the ballots and particularly to the pounding and

          screaming coming from outside the room.            I felt protected but they were
          afraid. They were exhausted, ffid half of the people in the room were there

          for the purpose of making the election inspectors' jobs difficult. The

          presence of the Democratic and non-partisan challengers was much more

          necessary than   it should have been.

                                     AFFIRMATION

       I affirm that the contents of this affidavit   are true and correct to the best                of
       my knowledge.
       Signature ofthe person making this affidavit:
       Affirmed before me this
                                  -fl-aay
                                            of fir)Oelnt      NP     at
                                                                          - l,lff+
       My corrrmission expires on
       Signature of Officer Administering Oath

       Title               ic    hh olrt\ichiw
                                 7     oadold,                               GIANCARLO J. GUZMAN
                                                                           '
                                                                          Notary Public, Stateol Michigan
                                                                               'Countv of O0kland
                                                                          tvlv to,'rmissiori Expim Apr.   30,2024
                                                                                              A$M
                                                                          ii,i in trlr corntv ot'
